Citation Nr: 1644839	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  In a February 2006 rating decision, service connection was denied for a back disability based on a finding that a back disability was not related to service.  The Veteran was notified of the decision and his appellate rights that same month and neither appealed the decision nor submitted new and material evidence within a year.

2.  Evidence received since February 2006 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria to reopen the claim of entitlement to service connection for a back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In a February 2006 rating decision, the RO denied the Veteran's service connection claim for a low back disability, based on a finding that a back disability was not related to service.  The Veteran was notified of the decision by a letter dated that same month.  New and material evidence was not received within a year of the decision and the Veteran did not appeal.  Thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In the Veteran's March 2010 submission, he indicated that he never received notice of the February 2006 rating decision, which denied the claim.  This contention raises the possibility that the prior decision was not final, which would be the case if the Veteran was not properly notified.  

There is a presumption of regularity that extends to the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery."  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).

No such addressing error occurred in the present case, and the February 2006 decision was not returned to VA as undeliverable.  Thus, there is no clear evidence showing that the RO did not properly fulfill its duty in mailing notice of the February 2006 rating decision to the Veteran at the address of record at that time.  The mailing address on the notification letter was the same address as the Veteran listed on his application for benefits in April 2005.  Moreover, it remained his address when he filed a May 2005 submission.  Thus, there is no basis to rebut the presumption of regularity, the decision is presumed to have been mailed in February 2006, and it is considered final.

Since the February 2006 RO denial, a June 2010 VA examination report has been associated with the claims file, along with the Veteran's statements.  The examination report reflects degenerative disc disease of the lumbar spine, as well as the Veteran's statements to the effect that back pain had its onset during service and that he has had back pain ever since.  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because it establishes the Veteran currently suffers from a back disability.  38 C.F.R. § 3.156(a).  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of entitlement to service connection for a back disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for a back disability is addressed in the decision below.  

ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a back disability is reopened; to this limited extent, the appeal is granted.  


REMAND

The Veteran seeks service connection for a back disability.  The Board notes that service treatment records reflect lumbar spine strain in March 1966, as well as complaints of back pain after a fall on a basketball court in September 1966.  

In addition, and although an August 2004 private medical record reflects a work-related back injury, the June 2010 VA examination report notes the Veteran's history of injuring his back while playing basketball during service.  Regardless, the VA examination report states that the Veteran was medically retired in 2006 due to a back and heart disability and thereafter, granted disability benefits from the Social Security Administration (SSA).  The SSA records are potentially relevant to the Veteran's claim.  Remand is required so that all relevant SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  

Accordingly, this issue is REMANDED for the following actions:

1.  Contact SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing determination. 

2.  Finally, after undertaking any necessary development, readjudicate the appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


